Title: The Commissioners to John Paul Jones, 10 June 1778
From: First Joint Commission at Paris,Adams, John
To: Jones, John Paul


     
     Passy, 10 June 1778. printed:JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:135. The Commissioners requested a list of Jones’ prisoners for a possible exchange and noted the arrival of Jones’ account of his differences with the Ranger’s crew, about which he would soon receive their opinion.
     The request for a list of Jones’ prisoners, together with a similar demand to Abraham Whipple on 23 June (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:140), stemmed from David Hartley’s letter to Benjamin Franklin of 5 June announcing a prisoner exchange and requesting a list of those held by the Americans (Edward E. Hale and Edward E. Hale Jr., Franklin in France, 2 vols., Boston, 1887–1888, 1:203). Franklin, in a reply of 16 June on behalf of the Commissioners, promised to procure the lists and suggested procedures to be followed (same, 1:203–204). Adams copied Franklin’s reply into his Letterbook and later included it, with some alterations, in his Autobiography, where Adams mistakenly gives himself and Lee as cosigners (Adams Papers, Microfilms, Reel No. 92; Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:138–139; compare JA’s two versions with Arthur Lee’s copy in PCC, No. 102, IV).
     It is, however, unlikely that Jones received the present letter. On or about 10 June, the date on which he paroled Thomas Simpson, Jones left Brest for Passy, arriving there on or about the 18th (Simpson to the Commissioners, 3 July, below; Jones to James Gooch, 18 June; and to Rev. Father John, 18 June, both in ViU: Lee Papers).
     Jones’ report of troubles with his crew was contained in those portions of his letter to Franklin of 1 June (Cal. Franklin Papers, A.P.S.I. Minis Hays, comp., Calendar of the Papers of Benjamin Franklin in the Library of the American Philosophical Society, Philadelphia, 1908; 5 vols., 1:433), shown to JA and Arthur Lee, and to which Franklin replied on the 10th, giving there additional information on the proposed prisoner exchange (Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 2:610).
    